Lumpkin, J.
(After stating the foregoing facts.) By the Civil Code (1910), § 6579 (constitution, article 8, section 4, paragraph 1), it is provided that authority may be granted to counties,, militia districts, school districts, and municipal corporations, upon' recommendation of the corporate authorities, to establish and maintain public schools in their respective limits by' local taxation; “but no such laws shall take effect until the same shall have been submitted to a vote of the qualified voters in each county, militia district, school district, or municipal corporation, and approved by a two-thirds majority of persons voting at such election, and the General Assembly may prescribe who shall vote on such questions.” *472By section 6594 (constitution, art. 11, sec. 1, par. 1) it is declared that “Each county shall be a body corporate, with such powers and limitations as may be’ prescribed by law.” When “each county” is mentioned in the constitutional provision first above cited, it means a county recognized and declared in the other provision of the constitution to be a body corporate. In other words, the constitution contemplated that each county, constituting a body corporate for local governmental purposes, should determine for itself by election whether local taxation for public schools should be enforced within its limits. It did not refer to a mere tract of land, but to a constitutional county. There was no Wheeler County until the constitutional amendment of 1912 created it. Therefore, prior to that time, there could be no election in Wheeler County. The election held in 1906 was held in Montgomery County, not in Wheeler. The mere fact that the latter county, when created, included only territory which had formerly been a part of Montgomery County makes no difference. The voters of Wheeler County were entitled to pass upon the question for that county separately, and not merely to vote as a part of the electorate of another county. The inhabitants in the territory which subsequently was incorporated in the new county may have been very much opposed to a local school tax in the original county, and have been outvoted by the other citizens of such county. Or they may have thought it advisable, under the conditions existing within the territory of the entire original county, to have local taxation for public schools; and yet they may entertain an entirely different opinion as to the advisability of such taxation as applied to a new and smaller county, with different conditions. If it be urged that, because an election for local taxation for school purposes was carried in one county, it would operate as authority to tax in a new county created from a portion of the territory of the old one, why may it not also be contended that an election for the purpose of authorizing the issuing of bonds, or the creation of a debt in the original county, would confer authority on the officials of the new county to issue bonds or to create a new indebtedness in that county? In this case the new county was created entirely from new territory taken from one older county, but it might have been made from territory taken from several existing counties, with different conditions as to a county tax for school purposes. The confusion *473which would result from an effort to apply the rule contended for will readily appear.
. Eelianee is placed on the first part of Civil Code (1910) § 844, which reads as follows: "All local laws and general laws having local application, in force within territory included ■ within the limits of a new county, are to be in full force and effect within such territory,” etc. If the section stopped at this point, and were construed as providing that the officers of a new county might levy and collect a local school tax therein without an election, because its territory had been taken from another county in which an election had been held for the purpose of authorizing a tax, it would clearly violate the constitutional requirements above mentioned, and, as applied to such taxation, would be void. The section mentioned does not, however, end with the quotation above made, but contains also these words: "provided, that where by the general laws provision is made for any of said laws going into effect in any county by an election to be held, that an election may be held in the new county at any time after its creation, for the purpose of putting the local laws into effect,- notwithstanding the provision of any general law requiring the lapse of any specified time after the last election on the subject.” Here provision is made in regard to an election to be held in the new county after its creation, for the purpose of pritting the law into effect. The closing words of the section, beginning with "notwithstanding,” have reference to the fact that, after an election has been had on certain subjects, another election is not permitted until a specified time has elapsed. Any such provision was not to affect the right to hold an election in a new county at any time after its creation, in-order to put into effect the local law or general law with a local application. The general rule is, that if a statute is equally susceptible of two constructions, one of which will make it valid, and the other of which will make ft unconstitutional, the former is to be preferred. While the language of the section quoted is not entirely clear, it should be harmonized with the fundamental law, rather than be construed to be in antagonism therewith. It is as capable of the former construction- as of the latter; and the former will be adopted.
The constitutional amendment hy which Wheeler County was created (Acts 1912, p. 41) contained the following: "Provided, that the laws applicable to the organization of new counties, as *474found in sections’ 829 to 848, inclusive, of the Code of 1911' [1910], are hereby made applicable to said County of Wheeler whenever the same may be created by the proposed amendment to the constitution, and that said county, when created, shall become a statutory county and shall be at all times subject 'to all laws applicable to all other counties in this State.” From this it was argued that' Civil Code (1910) § 844 became a part of the constitution so far' as it applied to Wheeler County, 'and was valid as to that' county, though it might be invalid as to every other county in the State. Under the construction of the section cited which has been given' above, there is no antagonism between the law in Wheeler County and that in other counties, even if the contention were sound that the reference to certain sections of the code in the amendment creating Wheeler County made them constitutional law, instead of statutory law, as to it. But such a construction would be strained and artificial. There is nothing to indicate the intention of the legislature in proposing the constitutional amendment creating Wheeler County, or of the people in ratifying it, to place that county on a different basis from all other counties in the State, to" make an unconstitutional provision of a statute constitutional as to it, and to vest it with the power to be a law unto itself. The' statement that the county here created “shall become a statutory county and shall be at all times subject to all laws applicable to' all other counties in this State” shows that the purpose of the proposed amendment to the constitution creating the new county was merely to make the statutory laws of force as to other counties equally applicable to it, and not to raise them to the dignity of constitutional laws, or to destroy the uniformity of the laws of the' State in regard to local taxation in a county for school purposes.
The officials of Wheeler County had no authority to levy- and collect a local county tax for school purposes, without a submission of the question to the voters of that county. It was accordingly hot error to refuse the mandamus prayed, and to dismiss the petition on demurrer. Judgment affirmed.

All the Justices concur.